
	

113 S246 IS: Prevention of Escapement of Genetically Altered Salmon in the United States Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 246
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2013
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prevent the escapement of genetically altered salmon
		  in the United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prevention of Escapement of
			 Genetically Altered Salmon in the United States
			 Act.
		2.Prohibition on
			 sale of genetically altered salmon
			(a)ProhibitionIt shall be unlawful for a person—
				(1)to ship,
			 transport, offer for sale, sell, or purchase a covered fish, or a product
			 containing covered fish, in interstate or foreign commerce;
				(2)to have custody, control, or possession of,
			 with the intent to ship, transport, offer for sale, sell, or purchase a covered
			 fish, or a product containing covered fish, in interstate or foreign
			 commerce;
				(3)to release a
			 covered fish into a natural environment; or
				(4)to have custody,
			 control, or possession of a covered fish with the intent to release it into a
			 natural environment.
				(b)ExceptionSubsection
			 (a) shall not apply to a fish, fish part, or product—
				(1)under confined
			 use, or intended for confined use, for scientific research;
				(2)collected for the
			 purpose of enforcing this Act; or
				(3)if the Under
			 Secretary of Commerce for Oceans and Atmosphere, in consultation with the
			 Director of the U.S. Fish and Wildlife Service and any other Federal, State, or
			 tribal entity the Under Secretary considers appropriate, reviews any
			 application requesting an action by a department or agency of the Federal
			 government to permit an act prohibited under subsection (a), including any
			 environmental assessment prepared as part of that application, and—
					(A)prepares a
			 finding of no significant impact in accordance with the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
					(B)finds the
			 application to be consistent with an environmental impact statement prepared by
			 the Under Secretary in accordance with section 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) that includes—
						(i)an environmental
			 risk analysis that assesses the potential direct and indirect impacts from
			 escapement of covered fish on wild and cultured fish stocks and environments
			 that may be exposed to such covered fish;
						(ii)a failure mode
			 and effects analysis that quantitatively assesses the best- and worst-case
			 probabilities of failure of each applicable confinement technique;
						(iii)an assessment
			 of the costs of control or eradication of escaped covered fish; and
						(iv)an assessment of
			 the potential economic damage in terms of loss of production or sales to
			 relevant wild and cultured fish stocks and environments from the escapement of
			 covered fish.
						(c)Environmental
			 impact considerations
				(1)NoticeEach
			 agency, department, or other unit of the Federal government shall promptly
			 notify the Under Secretary of Commerce for Oceans and Atmosphere when an action
			 involving covered fish, or a product containing covered fish is first
			 identified.
				(2)Ensuring
			 complianceThe Under Secretary of Commerce for Oceans and
			 Atmosphere, in cooperation with each Federal, State, or tribal entity that the
			 Under Secretary considers appropriate, may monitor any mitigation measures
			 proposed under subsection (b)(3) to ensure implementation and compliance
			 therewith.
				(3)Provisions as
			 complementaryThe provisions of this Act are in addition to, and
			 shall not affect the operation of, other Federal, State, or local laws
			 regulating a covered fish, or a product containing covered fish.
				(d)Rules and
			 regulationsThe Secretary shall prescribe such rules and
			 regulations as the Secretary considers necessary to carry out the provisions of
			 this Act.
			3.Enforcement and
			 penalties
			(a)EnforcementThe Secretary of Commerce may enforce
			 section 2 in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties provided under sections 308, 309, 310, and 311
			 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1858, 1859, 1860, and 1861).
			(b)PenaltiesA person who violates section 2 shall be
			 subject to the penalties, and entitled to the privileges and immunities, under
			 sections 308, 309, 310, and 311 of the Magnuson-Stevens Fishery Conservation
			 and Management Act (16 U.S.C. 1858, 1859, 1860, and
			 1861).
			4.Report on risks
			 to wild fish stocksNot later
			 than 180 days after the date of enactment of this Act, the Under Secretary of
			 Commerce for Oceans and Atmosphere shall transmit to the Committee on Commerce,
			 Science, and Transportation of the Senate and the Committee on Natural
			 Resources of the House of Representatives the report under section 1007 of the
			 Food and Drug Administration Amendments Act of 2007 (21 U.S.C. 2106).
		5.DefinitionsIn this Act:
			(1)Confined
			 useThe term confined use means any operation,
			 undertaken within a secured, land-based facility, that involves a covered fish
			 controlled by specific measures that effectively prevent the covered fish from
			 having contact with and impact on the external environment, including
			 biological and physical confinement measures.
			(2)Covered
			 fishThe term covered fish means a salmon or other
			 anadromous or marine fish, live or dead, including the gametes, fertilized
			 eggs, offspring, and descendants thereof, that is modified or produced through
			 the application of recombinant deoxyribonucleic acid (DNA) technologies, using
			 DNA from an organism’s own genome or that of another species, which overcome
			 natural physiological reproductive barriers and which are not techniques used
			 in traditional breeding and selection.
			(3)Finding of no
			 significant impactThe term finding of no significant
			 impact has the meaning given the term in section 1508.13 of title 40,
			 Code of Federal Regulations.
			(4)ProductThe
			 term product means an item manufactured or produced for sale or
			 use as food.
			
